DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 26th, 2021 has been acknowledged.  By this amendment, claims 1, 6, 10, 11, 13, 14, and 15 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 6, and 14 are in independent form.  Applicant’s amendment to claims 10, 11, and 13-15 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the portion of side surfaces of the second epitaxial region" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Note 
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797), of record, in view of Kawasaki et al. (U.S. Pub. 2011/0298058), newly cited.
In re claim 6, Kim ‘797 discloses a semiconductor device, comprising: a substrate 100 (see paragraph [0107] and fig. 25); first (104b on the left side of the device) and second (104b on the right side of the device) fin structures on the substrate 100 (see 

    PNG
    media_image1.png
    499
    886
    media_image1.png
    Greyscale

Kim ‘797 does not specifically disclose wherein a side surface of the second epitaxial region is substantially perpendicular to the substrate.


    PNG
    media_image2.png
    440
    808
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Kim ‘797 with the technique as taught by Kawasaki in order to enable the second epitaxial region of the semiconductor device of Kim ‘797 to have a trapezoidal shape in which a side surface of the second epitaxial region is substantially perpendicular to the substrate KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 7, as applied to claim 6 above, Kim ‘797 in combination with Kawasaki discloses wherein the top surface of the first epitaxial region 208 is substantially parallel to the substrate 206 (see paragraph [0033] and fig. 2A of Kawasaki, note that the first epitaxial region 208 having a trapezoidal shape having a top surface that is parallel to the substrate 206).

In re claim 9, as applied to claim 8 above, Kim ‘797 in combination with Kawasaki discloses wherein the side surfaces of the first epitaxial region comprises a (111) crystal plane see paragraphs [0064], [0074], [0083], and [0134]) and fig. 25 of Kim ‘797).
In re claim 10, as applied to claim 8 above, Kim ‘797 in combination with Kawasaki discloses wherein a portion of the side surfaces of the first epitaxial region 208 is substantially perpendicular to the substrate (see paragraph [0033] and fig. 2A of Kawasaki).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797), of record, in view of Kawasaki et al. (U.S. Pub.2011/0298058), newly cited, as applied to claim 6 above, and further in view of Wong et al. (U.S. Pub. 2015/0099336), newly cited.
In re claim 11, as applied to claim 6 above, Kim ‘797 in combination with Kawasaki are silent to wherein the portion of side surfaces of the second epitaxial region substantially perpendicular to the substrate is formed by an etch back process to increase a distance between the first and second epitaxial regions.
However, Wong discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the portion of side surfaces of the second epitaxial region 760 substantially perpendicular to the substrate is formed by an etch back process to increase a distance between the first and second epitaxial regions (see paragraphs [0039]-[0041] and figs. 13-14).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797), of record, in view of Kawasaki et al. (U.S. Pub.2011/0298058), newly cited, as applied to claim 6 above, and further in view of Kim et al. (U.S. Pub. 2015/0035023), of record.
In re claim 12, as applied to claim 6 above, Kim ‘023 is silent to wherein an other top surface of the second epitaxial region is in contact with the epitaxial capping region.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Kim ‘797 with the technique as taught by Kim ‘023 in order to enable wherein an other top surface of the second epitaxial region is in contact with the epitaxial capping region in the semiconductor device of Kim ‘797 to be formed because in doing would improve operating characteristics of the semiconductor device (see paragraph [0005] of Kim ‘023).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797), of record, in view of Kawasaki et al. (U.S. Pub.2011/0298058), newly cited, as applied to claim 6 above, and further in view of 
Kim et al. (U.S. Pub. 2016/0027918), of record.

However, Kim ‘918 discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the epitaxial buffer region 382 comprises from about 10 atomic percent to 25 atomic percent of germanium (see paragraph [0084] and fig. 10A).
Therefore, it would have been obvious to one of ordinary skill the art to modify the Kim ‘797 reference with the technique as taught by Kim ‘918 to optimize the atomic percent of germanium in the epitaxial buffer region of the semiconductor device of Kim ‘797 to be from about 10 atomic percent to 15 atomic percent of germanium in order to produce high-performance field effect transistors (see paragraph [0003] of Kim ‘918).  Additionally, it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
				Allowable Subject Matter
Claims 1-5 and 14-20 are allowed over prior art of record.
 Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of claims 1-5 and 14-20, in particular, prior art of record does not teach “a merged epitaxial region having a second dopant concentration different form the first dopant concentration, wherein the merged epitaxial region includes an interface between a first portion on the first epitaxial region and a second portion on the second epitaxial region, and wherein a top surface of the merged epitaxial region is substantially parallel to the substrate”, as recited in independent claim 1 and “wherein the first epitaxial region connects the first and second fin structures, an epitaxial buffer region separating a top surface of the first epitaxial region from the epitaxial capping region, wherein a bottom surface of the epitaxial buffer region is substantially parallel to the substrate”, as recited in independent claim 14.
Claims 2-5 and 15-20 also allowed as being directly or indirectly dependent of the allowed independent base claims 1 and 14, respectively.
Response to Applicant’s Amendment and Arguments
11.  Applicant’s arguments with respect to claim(s) 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al.			U.S. Patent 9,831,116	Nov. 28, 2017.
Zang			U.S. Patent 9,431,303	Aug. 30, 2016.
Cai et al.			U.S. Patent 8,921,191	Dec. 30, 2014.
Wei et al.			U.S. Pub. 2014/0273365	Sep. 18, 2014.
Liaw			U.S. Pub. 2012/0319212	Dec. 20, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892